Judgment, Supreme Court, New York County (Michael J. Obus, J.), rendered September 10, 2003, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 20 years and 15 years, respectively, unanimously affirmed.
*168Defendant claims that the court improperly exercised its discretion in ruling that in the event that defendant’s girlfriend testified as an alibi witness, the People would be permitted to cross-examine her regarding her fear of defendant. The girlfriend did not testify. Assuming defendant’s claim is cognizable, the court did not err. The witness had made numerous complaints to the police concerning incidents of domestic violence involving defendant in which she indicated that she feared for her life, and this provided a good faith basis for the People’s proposed inquiry. The evidence permitted a nonspeculative inference that the witness’s fear of defendant supplied a motive to furnish a false alibi (People v Anonymous, 275 AD2d 210 [2000], affd 96 NY2d 839 [2001]). While the proposed line of inquiry would have revealed uncharged crimes, its probative value outweighed its potential for prejudice, which the court minimized by carefully limiting the scope of the People’s cross-examination. To the extent that defendant is raising a constitutional claim, such claim is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that although defendant chose not to call his girlfriend as a witness, the court’s ruling did not impair his right to present a defense, particularly since he called two other alibi witnesses.
Defendant’s arguments regarding the People’s summation and the court’s statements at the time of sentencing are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Tom, J.P., Sullivan, Nardelli, Catterson and McGuire, JJ.